Filing Date: 11/19/2019
Claimed Priority Date: 05/24/2018 (Divisional of 15/988,453 now PAT 10,529,802)
    09/14/2017 (CIP of 15/704,458 now PAT 10,218,346)
Applicants: Mizan et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 05/11/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 05/11/2021, responding to the Office action mailed on 02/16/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 12 and added new claim 13. Accordingly, pending in this application are claims 1-11 and 13.

Response to Amendment

Applicant’s filing of a Terminal Disclaimer has overcome the claim rejections under Nonstatutory Double Patenting, as previously set forth in the Non-Final Office action mailed on 02/16/2021. Accordingly, all claim rejections are hereby withdrawn. Additionally, remaining issues related to typographical errors in the Specification have 

Terminal Disclaimer


The terminal disclaimer filed on 05/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PAT 10,529,802 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings



Applicant’s amendments to Drawings filed on 05/11/2021 have been reviewed and accepted.

EXAMINER’S AMENDMENT
This application is in condition for allowance in view of an authorized Examiner’s Amendment to Specification. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment to Specification was given in a telephone interview with Ms. Kelly Miranda (Reg. No. 55,960) on 05/17/2021.
The application has been amended as follows:
In the Specification:




Amend paragraph [0038] as follows:
and a gate bus, and a second metal layer defines the source and drain finger electrodes. The second level of metallization M2 may comprise more than one conductive metal layer.
Amend paragraph [0064] as follows:
[0064] Fig. 8 shows a schematic diagram of a top plan view of a GaN-on-silicon device structure 700 comprising one cell or section of multi-section lateral GaN transistor of a fifth embodiment, to illustrate patterning of a first and second conductive metallization layers M1 and M2. The first level of metallization M1 is patterned to define source, drain and gate fingers 704, 706, 708 respectively, on active areas of each section, and gate buses 718/719 as for the device structures of the embodiments described above. The second metallization layer M2 is patterned to define a large area drain pad, centred over the section and covering a large part of the active area of the section. The second level of metal M2 also defines a source bus 724 having first and second portions that are routed over first and second portions of underlying the gate bus 718/719. This pad structure is referred to as a "Half CUP" topology, because the drain pad overlies the active area, but the source pad is narrowed to the extent that it takes the form of a source bus overlying the gate bus, and the source bus is routed entirely over the gate bus, or at least does not extend substantially over the active area. As noted above, the first and second .For example a first metal layer defines the gate electrodes and gate bus first and second portions of the source bus at each end, the self-supported finger width is 50% of the width W of the active area of the section. The source and gate buses run over inactive areas between each section of the transistor. All source and source sense current is channelized through the source busses, which allows for effective gate loop flux cancellation to equalize gate loop inductance for each cell. In this layout, the large area drain pad is separated by an appropriate distance from the source bus, but can be large enough to extend over most of the active area, to provide a significant reduction of drain finger current density. This layout is applicable when the source finger cross-sectional area is made much larger than that of the drain finger cross-sectional area, to reduce the source finger current density, so that, for example, if the cross-section of the source finger electrodes is, e.g., 10 times that of the drain finger electrodes, in comparison with the 3-piece pad structure shown in Fig. 5, the width of the drain pad is increased, and the width of the source pads is decreased proportionately, so that the source pads take the form of narrower source buses which entirely overlie the gate buses (without extending over the active area) and the drain pad covers a larger part of the active area, as 


Allowable Subject Matter
Claims 1-11 and 13 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a semiconductor device structure comprising a level of on-chip metallization defining for each section a contact structure comprising a drain contact area and first and second source contact areas; the first and second source contact areas being first and second parts of a source bus, the first and second parts of the source bus being located each side of the drain pad and extending over inactive regions between sections.
Regarding claim 5, the prior art of record fails to disclose or suggest a semiconductor device structure comprising a level of on-chip metallization defining for each section a contact structure comprising a drain pad and a source pad; wherein the drain electrodes have a first cross-section and the source electrodes have a second cross-section greater than the first cross-section, and wherein the drain pad has an area 
Regarding claim 6, the prior art of record fails to disclose or suggest a semiconductor device structure comprising a lateral GaN (gallium nitride) power transistor comprising an overlying second level of on-chip metallization (M2), M2 being patterned to define for each section a contact structure comprising a drain pad and first and second source contact areas, in each section the drain pad extending laterally in a width direction over a central part of the active region, and the first and second source contact areas being located each side of the drain pad; the first and second source contact areas comprising parts of a source bus; the source bus extending over the underlying first and second portions of the gate bus for the section; and the source finger electrodes being connected laterally to said first and second contact areas of the source bus.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814